 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BARTHOLOMEW JONES,
                                                         Case No. C18-0914-RSL
10                                   Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
11           v.                                          MOTION FOR SUMMARY
                                                         JUDGMENT AND GRANTING
12    KING COUNTY, et al.,                               DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT
13                                   Defendants.

14

15          The Court, having reviewed plaintiff’s amended complaint, plaintiff’s motion for summary

16   judgment, defendants’ motion for summary judgment, the Report and Recommendation of the

17   Honorable Mary Alice Theiler, United States Magistrate Judge, and the remaining record, hereby

18   finds and ORDERS as follows:

19          (1)       The Report and Recommendation is approved and adopted;

20          (2)       Plaintiff’s motion for summary judgment (Dkt. 26) is DENIED;

21          (3)       Defendants’ motion for summary judgment (Dkt. 27) is GRANTED;

22          (4)       Plaintiff’s amended complaint (Dkt. 8) and this action are DISMISSED with

23   prejudice; and

     ORDER DENYING PLAINTIFF’S MOTION
     FOR SUMMARY JUDGMENT AND GRANTING
     DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT - 1
 1          (5)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 2   defendants, and to the Honorable Mary Alice Theiler.

 3

 4          Dated this 28th day of May, 2019.

 5
                                                A
                                                ROBERT S. LASNIK
 6
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF’S MOTION
     FOR SUMMARY JUDGMENT AND GRANTING
     DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT - 2
